Exhibit 10.3

 

 

 

 

LEASE AGREEMENT

 

 

Between

 

 

 

 

 

FUND IV AND FUND V ASSOCIATES,

a Georgia general partnership,

as Landlord

 

 

And

 

 

 

 

 

COMMERCIAL JACKSONVILLE, INC.

a Florida corporation,

as Tenant

 

 

 

Dated: June 1, 2004

 

 

 

For Space at

Centurion Center

10407 Centurion Parkway North

Jacksonville, FL



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

LEASE AGREEMENT

 

No.

--------------------------------------------------------------------------------

  

Description

--------------------------------------------------------------------------------

   Page


--------------------------------------------------------------------------------

1.

   Premises    5

2.

   Lease Term    5

3.

   Base Rent    5

4.

   Rent Payment    5

5.

   Late Charge    6

6.

   Partial Payment    6

7.

   Construction of this Agreement    6

8.

   Use of Premises    6

9.

   Definitions    7

10.

   Repairs By Landlord    7

11.

   Repairs By Tenant    8

12.

   Alterations and Improvements    8

13.

   Operating Expenses    9

14.

   Landlord's Failure to Give Possession    12

15.

   Acceptance and Waiver    12

16.

   Signs    12

17.

   Advertising    12

18.

   Removal of Fixtures    13

19.

   Entering Premises    13

20.

   Services    13

21.

   Indemnities    15

22.

   Insurance; Waivers    15

23.

   Governmental Requirements    18

24.

   Abandonment of Premises    18

25.

   Assignment and Subletting    18

26.

   Default    19

27.

   Remedies    19

28.

   Destruction or Damage    20

29.

   Eminent Domain    20

30.

   Service of Notice [Intentionally Omitted]    21

31.

   Mortgagee's Rights    21

32.

   Tenant's Estoppel    22

33.

   Attorney's Fees    22

34.

   Parking    23

35.

   Storage    23

36.

   Waste Disposal    23

37.

   Surrender of Premises    23

38.

   Cleaning Premises    23

39.

   No Estate in Land [Intentionally Omitted]    24

40.

   Cumulative Rights    24

41.

   Paragraph Titles; Severability    24

42.

   Damage or Theft of Personal Property    24

43.

   Holding Over    24

 

2



--------------------------------------------------------------------------------

44.

   Security Deposit    24

45.

   Building Allowance and Tenant Finishes    25

46.

   Rules and Regulations    25

47.

   Quiet Enjoyment    25

48.

   Entire Agreement    25

49.

   Limitation of Liability    26

50.

   Submission of Agreement    26

51.

   Authority    26

52.

   Relocation [Intentionally Omitted]    26

53.

   Broker Disclosure    26

54.

   Notices    26

55.

   Force Majeure    27

56.

   Financial Statements    27

57.

   Special Stipulations    27

 

Exhibits:

 

   

A-Premises

   

B-Work Letter

   

C-Acknowledgement, Acceptance and Agreement

   

D-Special Stipulations

 

3



--------------------------------------------------------------------------------

BASIC LEASE PROVISIONS

 

The following is a summary of some of the Basic Provisions of the Lease. In the
event of any conflict between the terms of these Basic Lease Provisions and the
referenced Sections of the Lease, the referenced Sections of the Lease shall
control.

 

1.      Building (See Section 1):      10407 Centurion Parkway North       
Project (See Section 1):      Centurion Center               Jacksonville, FL 2.
     Premises (See Section 1):               Suites:     
______________                                Floor:      Portion of the First
(1st) Floor        rentable Square Feet:      Approximately 3,040 3.      Term
(See Section 2):      66 months 4.      Base Rent (See Sections 2, 3):       

 

Months

--------------------------------------------------------------------------------

   Annual Rate Per rentable
Square Foot of Premises


--------------------------------------------------------------------------------

   Monthly Installment


--------------------------------------------------------------------------------

   Annual Installment


--------------------------------------------------------------------------------

1-6

   $ 0.00    $ 0.00    $ 0.00

7-12

   $ 17.00    $ 4,306.67    $ 51,680.00

13-24

   $ 17.27    $ 4,374.75    $ 52,497.00

25-36

   $ 17.54    $ 4,444.54    $ 53,334.43

37-48

   $ 17.83    $ 4,516.07    $ 54,192.79

49-60

   $ 18.12    $ 4,589.38    $ 55,072.61

61-66

   $ 18.41    $ 4,664.54    $ 55,974.42

 

For the first six (6) months of the Lease Term, there will be no charge for Base
Rent or for Operating Expenses. Base Rent is calculated at an initial square
foot gross rate of $17.00, consisting of a estimated, base year operating
expense portion of $6.25 per square foot and a net rental portion of $10.75 per
square foot. The net rental portion of Base Rent is escalated at the end of each
12 month period of the Term by 2.5%.

 

5.

     Tenant’s Share (See Section 13):      3.47%

6.

     Security Deposit (See Section 44):      $4,500.00

7.

     Landlord’s Broker (See Section 53):      None.        Tenant’s Broker (See
Section 53):      None.

8.

     Notice Address (See Section 54)       

 

4



--------------------------------------------------------------------------------

LEASE AGREEMENT

 

THIS LEASE AGREEMENT (hereinafter called the “Lease”) is made and entered into
this 1st day June 2004, by and between FUND IV AND FUND V ASSOCIATES, a Georgia
general partnership (hereinafter called “Landlord”), and COMMERCIAL
JACKSONVILLE, INC., a Florida corporation (hereinafter called “Tenant”).

 

1. Premises. Landlord does hereby rent and lease to Tenant and Tenant does
hereby rent and lease from Landlord, for the purposes set forth in Section 8,
below, the following described space (hereinafter called the “Premises”):

 

3,040 rentable square feet of space located on the first (1st) floor of a 4
story building (the “Building”) located on the real property described in
Exhibit “A” attached hereto (the “Property”), said Premises to be located as
shown by diagonal lines on the drawing attached hereto as Exhibit “A-1” and made
a part hereof by reference. The Building is located within a larger office park
(“Project”) consisting of approximately 5.5 acres, together with any and all
improvements now or hereafter located thereon and together with any additional
land and/or buildings which Landlord hereinafter acquires and makes a part of
the Project. The Premises shall be prepared for Tenant’s occupancy in the manner
and subject to the provisions of Exhibit “B” attached hereto and made a part of
hereof. As used in this Lease, “rentable square feet” shall be determined by
multiplying “usable square feet” (as determined based upon the ANSI Z.65-1996
standard promulgated by the Building Owners and Managers Association) multiplied
by 1.13. Landlord and Tenant agree that the number of rentable square feet
described above will be confirmed and conclusively agreed upon by the parties
once build-out of the Premises has been completed according to the Work Letter
(see Exhibit “B”).

 

2. Lease Term. Tenant shall have and hold the Premises for a term (“Term”)
commencing on the date (the “Commencement Date”) which is the earlier of (i)
five (5) days after the date on which Landlord notifies Tenant that the Premises
are substantially complete or (ii) the date Tenant first occupies all or any
portion of the Premises for the conduct of its business, and shall terminate at
midnight on the last day (the “Expiration Date”) of the sixty-sixth (66th) full
calendar month following the Commencement Date, unless sooner terminated or
extended as hereinafter provided. Promptly following the Commencement Date,
Landlord and Tenant shall enter into a letter agreement in the form attached
hereto as Exhibit “C”, specifying the Commencement Date, the Expiration Date,
the conclusively agreed number of rentable square feet contained within the
Premises and the agreed amount of Base Rent payable hereunder for the first
Lease Year (as defined in Section 3 and 4 below).

 

3. Base Rent. Tenant shall pay to Landlord, at P.O. Box 926040, Norcross,
Georgia 30010-6040, or at such other place as Landlord shall designate in
writing to Tenant, annual base rent (“Base Rent”) in the amounts set forth in
the Basic Lease Provisions. The term “Lease Year”, as used in the Basic Lease
Provisions and throughout this Lease, shall mean each and every consecutive
twelve (12) month period during the Term of this Lease, with the first such
twelve (12) month period commencing on the Commencement Date; provided, however,
if the Commencement Date occurs other than on the first day of a calendar month
the first Lease Year shall be that partial month plus the first full twelve (12)
months thereafter.

 

4. Rent Payment. The Base Rent for each Lease Year shall be payable in equal
monthly installments, due on the first day of each calendar month, in advance,
in legal tender of

 

5



--------------------------------------------------------------------------------

the United States of America, without abatement, demand, deduction or offset
whatsoever, except as may be expressly provided in this Lease. The Security
Deposit (as hereinafter defined) shall be due and payable on the date of
execution of this Lease by Tenant. One full monthly installment of Base Rent
shall be due and payable on the date of execution of this Lease by Tenant for
the seventh (7th) full month of the Term, and a like monthly installment of Base
Rent shall be due and payable on or before the first day of each calendar month
beginning on the first day of the eighth (8th) full month of the Term and
continuing during the Term hereof, provided, that if the Commencement Date
should be a date other than the first day of a calendar month, the Base Rent
installment paid on the date of execution of this Lease by Tenant shall be
prorated to that partial calendar month beginning on the date seven (7) months
following the Commencement Date and ending on the first day of the next calendar
month, and the excess shall be applied as a credit against the next monthly Base
Rent installment. It is hereby acknowledged that Tenant will not be charged Rent
for the first full six (6) months of the Term of the Lease. Tenant shall pay, as
Additional Rent, all other sums due from Tenant under this Lease, on the dates
set forth for such payments under this Lease (the term “Rent”, as used herein,
means all Base Rent, Additional Rent and all other amounts payable hereunder
from Tenant to Landlord).

 

5. Late Charge. Other remedies for non-payment of Rent notwithstanding, if any
monthly installment of Base Rent or Additional Rent is not received by Landlord
on or before the date due, or if any payment due Landlord by Tenant which does
not have a scheduled due date is not received by Landlord on or before the fifth
(5th) business day following the date Tenant was invoiced, a late charge of five
percent (5%) percent of such past due amount shall be immediately due and
payable as Additional Rent and interest shall accrue from the date past due
until paid at the lower of eighteen percent (18.0%) per annum or the highest
rate permitted by applicable law. In the event that checks submitted by Tenant
to Landlord for payment of amounts due pursuant to the Lease shall not be
honored by the financial institution due to insufficient funds in excess of two
(2) times during any calendar year during the Term, Landlord may, in its sole
discretion, require that all future payments by Tenant to Landlord be paid by
certified funds, cashier’s check or cash.

 

6. Partial Payment. No payment by Tenant or acceptance by Landlord of an amount
less than the Rent herein stipulated shall be deemed a waiver of any other Rent
due. No partial payment or endorsement on any check or any letter accompanying
such payment of Rent shall be deemed an accord and satisfaction, but Landlord
may accept such payment without prejudice to Landlord’s right to collect the
balance of any Rent due under the terms of this Lease or any late charge
assessed against Tenant hereunder.

 

7. Construction of this Agreement. No failure of Landlord to exercise any power
given Landlord hereunder, or to insist upon strict compliance by Tenant of his
obligations hereunder, and no custom or practice of the parties at variance with
the terms hereof shall constitute a waiver of Landlord’s right to demand exact
compliance with the terms hereof. Time is of the essence of this Lease.

 

8. Use of Premises.

 

(a) Tenant shall use and occupy the Premises for general office purposes of a
type customary for first-class office buildings and for no other purpose. The
Premises shall not be used for any illegal purpose, nor in violation of any
valid regulation of any governmental body, nor in any manner to create any
nuisance or trespass, nor in any manner to vitiate the insurance or increase the
rate of insurance on the Premises or the Building, nor in any manner
inconsistent with the first-class nature of the Building.

 

6



--------------------------------------------------------------------------------

(b) Tenant shall not cause or permit the receipt, storage, use, location or
handling on the Property (including the Building and Premises) of any product,
material or merchandise which is explosive, highly inflammable, or a “hazardous
or toxic material,” as that term is hereafter defined. “Hazardous or toxic
material” shall include all materials or substances which have been determined
to be hazardous to health or the environment, including, without limitation
hazardous waste (as defined in the Resource Conservation and Recovery Act);
hazardous substances (as defined in the Comprehensive Emergency Response,
Compensation and Liability Act, as amended by the Superfund Amendments and
Reauthorization Act); gasoline or any other petroleum product or by-product or
other hydrocarbon derivative; toxic substances, (as defined by the Toxic
Substances Control Act); insecticides, fungicides or rodenticide, (as defined in
the Federal Insecticide, Fungicide, and Rodenticide Act); asbestos and radon and
substances determined to be hazardous under the Occupational Safety and Health
Act or regulations promulgated thereunder. Notwithstanding the foregoing, Tenant
shall not be in breach of this provision as a result of the presence in the
Premises of de minimis amounts of hazardous or toxic materials which are in
compliance with all applicable laws, ordinances and regulations and are
customarily present in a general office use (e.g., copying machine chemicals and
kitchen cleansers).

 

(c) The occupancy rate of the Premises shall in no event be more than four (4)
persons per one thousand (1,000) rentable square feet within the Premises, or
the maximum occupancy permitted pursuant to applicable laws or codes, whichever
is less. In the event that Tenant exceeds this ratio, and Landlord consents to
such overage, Landlord may condition its consent upon Tenant’s payment of any
and all costs related with such overage, including without limitation, excessive
maintenance charges, increased electrical and HVAC usage, and increased parking
demand.

 

9. Definitions. “Landlord,” as used in this Lease, shall include the party named
in the first paragraph hereof, its representatives, assigns and successors in
title to the Premises. “Tenant” shall include the party named in the first
paragraph hereof, its heirs and representatives, and, if this Lease shall be
validly assigned or sublet, shall also include Tenant’s assignees or subtenants,
as to the Premises, or portion thereof, covered by such assignment or sublease.
“Landlord” and “Tenant” include male and female, singular and plural,
corporation, partnership, limited liability company or individual, as may fit
the particular parties.

 

10. Repairs By Landlord. Tenant, by taking possession of the Premises, shall
accept and shall be held to have accepted the Premises as suitable for the use
intended by this Lease. Landlord shall not be required, after possession of the
Premises has been delivered to Tenant, to make any repairs or improvements to
the Premises, except as set forth in this Lease. Except for damage caused by
casualty and condemnation (which shall be governed by Section 28 and 29 below),
and subject to normal wear and tear, Landlord shall maintain in good repair and
working order the exterior walls, roof, common areas, foundation, structural
portions and the central portions of the Building’s mechanical, electrical,
plumbing, heating, ventilating and air-conditioning systems, provided such
repairs are not required as a result of the actions of Tenant, Tenant’s invitees
or anyone in the employ or control of Tenant.

 

7



--------------------------------------------------------------------------------

11. Repairs By Tenant. Except as described in Section 10 above, Tenant shall, at
its own cost and expense, maintain the Premises in good repair and in a neat and
clean, first-class condition, including making all necessary repairs and
replacements. Tenant shall further, at its own cost and expense, repair or
restore any damage or injury to all or any part of the Building caused by Tenant
or Tenant’s agents, employees, invitees, licensees, visitors or contractors,
including but not limited to any repairs or replacements necessitated by (i) the
construction or installation of improvements to the Premises by or on behalf of
Tenant, other than any improvements constructed or installed or any other Work
on the Premises performed by Landlord in connection with the Work Letter (as
defined herein), and (ii) the moving of any Property into or out of the
Premises. If Tenant fails to make such repairs or replacements promptly,
Landlord may, at its option, make the repairs and replacements and the costs of
such repair or replacements shall be charged to Tenant as Additional Rent and
shall become due and payable by Tenant with the monthly installment of Base Rent
next due hereunder.

 

12. Alterations and Improvements. Except for any improvements which are trade
fixtures and except for minor, decorative alterations which do not affect the
Building structure or systems, are not visible from outside the Premises and do
not cost in excess of $5,000 in the aggregate, Tenant shall not make or allow to
be made any alterations, physical additions or improvements in or to the
Premises (other than as set forth in the Work Letter) without first obtaining in
writing Landlord’s written consent for such alterations or additions, which
consent may be granted or withheld in the sole, unfettered discretion of
Landlord (if the alterations will affect the Building structure or systems or
will be visible from outside the Premises), but which consent shall not be
unreasonably withheld (if the alterations will not affect the Building structure
or systems and will not be visible from outside the Premises). Notwithstanding
the foregoing, Landlord hereby consents to and agrees that Tenant may install
its identification sign behind the reception desk in the lobby of the Premises
(the “Inside Sign”), which will be visible from outside the Premises, i.e. the
Building lobby, provided, however, Tenant shall be required to provide Landlord
plans for its approval of the design and placement of the Inside Sign, which
approval will not be unreasonably withheld. Upon Landlord’s request, Tenant will
furnish Landlord plans and specifications for any proposed alterations,
additions or improvements and shall reimburse Landlord for its reasonable cost
to review such plans. Except for the Inside Sign, any alterations, physical
additions or improvements shall at once become the property of Landlord;
provided, however, Landlord, at its option, may require Tenant to remove any
alterations, additions or improvements in order to restore the Premises to the
condition existing on the Commencement Date. Except for the Work under the Work
Letter, all costs of any such alterations, additions or improvements shall be
borne by Tenant. All alterations, additions or improvements must be made in a
good, first-class, workmanlike manner and in a manner that does not disturb
other tenants (i.e., any loud work must be performed during non-business hours)
and Tenant must maintain appropriate liability and builder’s risk insurance
throughout the construction. Except for the Work under the Work Letter, Tenant
does hereby indemnify and hold Landlord harmless from and against all claims for
damages or death of persons or damage or destruction of property arising out of
the performance of any such alterations, additions or improvements made by or on
behalf of Tenant. Under no circumstances shall Landlord be required to pay,
during the Term of this Lease and any extensions or renewals thereof, any ad
valorem or Property tax on such alterations, additions or improvements, Tenant
hereby covenanting to pay all such taxes when they become due. In the event any
alterations, additions, improvements or repairs are to be performed by
contractors or workmen other than Landlord’s contractors or workmen, any such
contractors or workmen must first be approved, in writing, by Landlord. Landlord
agrees to assign to Tenant any rights it may have against the contractor of the
Premises with respect to any work performed by said contractor in connection
with improvements made by Landlord at the request of Tenant.

 

8



--------------------------------------------------------------------------------

13. Operating Expenses.

 

(a) Beginning January 1, 2005, Tenant agrees to reimburse Landlord throughout
the Term, as Additional Rent hereunder for Tenant’s Share (as defined below) of
the annual Operating Expenses (as defined below) in excess of the Operating
Expenses for calendar year 2004 (hereinafter called the “Base Year Amount”). The
term “Tenant’s Share” shall mean the percentage determined by dividing the
rentable square footage of the Premises by the rentable square footage of the
Building. Landlord and Tenant hereby agree that Tenant’s Share is 3.47%. If
Tenant does not lease the Premises during the entire full calendar year in which
the Term of this Lease commences or ends, Tenant’s Share of excess Operating
Expenses for the applicable calendar year shall be appropriately prorated for
the partial year, based on the number of days Tenant has leased the Premises
during that year. Notwithstanding anything to the contrary in this Lease, for
the purposes of determining Tenant’s Share of Operating Expenses, the increases
in Operating Expenses, other than taxes and assessments, insurances, and
utilities, shall be capped at increases of five percent (5%) per Lease Year.

 

(b) Operating Expenses shall be all those expenses of operating, servicing,
managing, maintaining and repairing the Property, Building, all parking areas
and related common areas (as well as an allocation of certain Project expenses,
as reasonably allocated by Landlord to the Building and the other buildings in
the Project) in a manner deemed by Landlord reasonable and appropriate and in
the best interest of the tenants of the Building and in a manner consistent with
first-class office buildings in the metropolitan area in which the Project is
located. Operating Expenses shall include, without limitation, the following:

 

(1) All taxes and assessments, whether general or special, applicable to the
Property and the Building, which shall include real and personal property ad
valorem taxes, and any and all reasonable costs and expenses incurred by
Landlord in seeking a reduction of any such taxes and assessments, and any State
of Florida sales tax payable on the Rent under this Lease. However, Tenant shall
not be obligated for taxes on the net income from the operation of the Building
or any capital gains taxes imposed upon the Landlord.

 

(2) Insurance premiums and deductible amounts, including, without limitation,
for commercial general liability, ISO Causes of Loss Special Form property, rent
loss and other coverages carried by Landlord on the Building and Property
(including terrorism insurance, if Landlord is required to carry it by any
lender).

 

(3) All utilities, including, without limitation, water, power, heating,
lighting, electricity, ventilation, sanitary sewer and air conditioning of the
Building, but not including those utility charges actually paid by Tenant or
other tenants of the Building. To the extent that any other tenant in the
Building uses excess utilities or janitorial services and such excess utilities
or janitorial services are not paid by such tenant, or where such tenant using
excess utilities or janitorial services are paying above market rent to
accommodate greater density of employees or equipment, then such expenses shall
be exempt from and shall not be included within the calculation of Operating
Expenses hereunder.

 

(4) Janitorial and maintenance expenses, including:

 

(i) Janitorial services and janitorial supplies and other materials used in the
operation and maintenance of the Building.

 

9



--------------------------------------------------------------------------------

(ii) The cost of maintenance and service agreements on equipment, window
cleaning, grounds maintenance, pest control, security, trash and snow removal,
and other similar services or agreements.

 

(5) Management fees (or a charge equal to fair market management fees if
Landlord provides its own management services) and the market value of a
management office.

 

(6) The costs, including interest, amortized over its useful life, of any
capital improvement made to the Building by or on behalf of Landlord after the
date of this Lease which is required under any governmental law or regulation
(or any judicial interpretation thereof) that was not applicable to the Building
as of the date of this Lease, and of the acquisition and installation of any
device or equipment designed to reduce Operating Expenses and to improve the
operating efficiency of any system within the Building or which is acquired to
improve the safety of the Building.

 

(7) All services, supplies, repairs, replacements or other expenses directly and
reasonably associated with servicing, maintaining, managing and operating the
Building, including, but not limited to the lobby, vehicular and pedestrian
traffic areas and other common use areas.

 

(8) Wages and salaries of Landlord’s employees (not above the level of Building
Manager) directly engaged in the maintenance, operation, repair and services of
the Building, including taxes required to be paid by the Landlord, insurance and
customary fringe benefits.

 

(9) Legal and accounting costs that are directly related to the operations and
management of the Building.

 

(10) Costs to maintain and repair the Building and Property.

 

(11) Landscaping and security costs unless Landlord hires a third party to
provide such services pursuant to a service contract and the cost of that
service contract is already included in Operating Expenses as described above.

 

(12) The Building’s allocated share (as reasonably determined by Landlord) of
certain expenses which are incurred on a Project-wide basis and which are not
charged separately or assessed specifically against the Building, allocated
based upon total rentable square footage of the Building as compared to the
total rentable square footage of all buildings owned by Landlord in the Project,
including, without limitation, costs in connection with (i) landscaping, (ii)
utility and road repairs, (iii) security, (iv) signage installation, replacement
and repair and (v) taxes or assessments which are not assessed against a
particular building or the parcel on which it is located. If the Project is
covered by a declaration and/or an owners association and costs of the type
described above are allocated to the Building by way of dues or costs charged or
assessed under that declaration or by that association, those charges or dues
shall be included in the Operating Expenses.

 

10



--------------------------------------------------------------------------------

Operating Expenses shall, however, exclude: (i) interest and amortization on
mortgages and other debt costs or ground lease payments, if any; (ii)
depreciation of buildings and other improvements (except permitted amortization
of certain capital expenditures); (iii) legal fees in connection with leasing,
tenant disputes or enforcement of leases; (iv) real estate brokers’ commissions
or marketing costs; (v) improvements or alterations to tenant spaces not
required by law or Landlord’s insurer; (vi) the cost of providing any service
directly to, and paid directly by, any tenant; (vii) costs of any items to the
extent Landlord receives reimbursement from insurance proceeds or from a
warranty or other such third party (such proceeds to be deducted from Operating
Expenses in the year in which received).

 

(c) Landlord shall, on or before the Commencement Date and on or before December
20 of each calendar year, provide Tenant a statement of the estimated monthly
installments of Tenant’s Share of excess Operating Expenses increases which will
be due for the remainder of the calendar year in which the Commencement Date
occurs or for the upcoming calendar year, as the case may be. In the event
Landlord has not provided Tenant with such statement prior to January 1 of any
calendar year, Tenant shall continue to pay Tenant’s Share of excess Operating
Expenses in the same amount as the previous calendar year, unless and until
Landlord provides a statement of estimated monthly installments for the current
calendar year. On or before April 1 of each calendar year during the Term of
this Lease, Landlord shall furnish to Tenant an itemized statement of the
Operating Expenses within the Building for the calendar year then ended. Upon
reasonable prior written request given not later than thirty (30) days following
the date Landlord’s statement is delivered to Tenant, Landlord will provide
Tenant detailed documentation to support the itemized statement. If Tenant does
not notify Landlord of any objection to Landlord’s itemized statement within
thirty (30) days of Landlord’s delivery thereof, Tenant shall be deemed to have
accepted such statement as true and correct and shall be deemed to have waived
any right to dispute the excess Operating Expenses due pursuant to that
statement.

 

(i) Tenant shall pay to Landlord, together with its monthly payment of Base Rent
as provided in Sections 3 and 4 hereinabove, as Additional Rent hereunder, the
estimated monthly installment of Tenant’s Share of the excess Operating Expenses
for the calendar year in question. At the end of any calendar year if Tenant has
paid to Landlord an amount in excess of Tenant’s Share of excess Operating
Expenses for such calendar year, Landlord shall reimburse to Tenant any such
excess amount (or shall apply any such excess amount to any amount then owing to
Landlord hereunder, and if none, to the next due installment or installments of
Additional Rent due hereunder, at the option of Landlord). At the end of any
calendar year if Tenant has paid to Landlord less than Tenant’s Share of excess
Operating Expenses for such calendar year, Tenant shall pay to Landlord any such
deficiency within thirty (30) days after Tenant receives the annual statement.

 

(ii) For the calendar year in which this Lease terminates, and is not extended
or renewed, the provisions of this Section shall apply, but Tenant’s Share for
such calendar year shall be subject to a pro rata adjustment based upon the
number of days prior to the expiration of the Term of this Lease. Tenant shall
make monthly estimated payments of the prorata portion of Tenant’s Share for
such calendar year (in the manner provided above) and when the actual prorated
Tenant’s Share for such calendar year is determined Landlord shall send a
statement to Tenant and if such statements reveals that Tenant’s estimated
payments for the prorated Tenant’s Share for such calendar year exceeded the
actual prorated Tenant’s Share for such calendar year, Landlord shall include a
check for that amount along with the statement. If the statement reveals that
Tenant’s estimated payments for the prorated Tenant’s Share for such

 

11



--------------------------------------------------------------------------------

calendar year were less than the actual prorated Tenant’s Share for such
calendar year, Tenant shall pay the shortfall to Landlord within thirty (30)
days of the date Tenant receives Landlord’s statement.

 

(iii) If the Building is less than ninety-five percent (95%) occupied throughout
any calendar year of the Term, then the actual Operating Expenses for the
calendar year in question shall be increased to the amount of Operating Expenses
which Landlord reasonably determines would have been incurred during that
calendar year if the Building had been fully occupied throughout such calendar
year. If the provisions of this subsection are applied in any calendar year the
Base Year Amount shall likewise be adjusted for the calendar year on which it is
based.

 

14. Landlord’s Failure to Give Possession. Landlord shall not be liable for
damages to Tenant for failure to deliver possession of the Premises to Tenant if
such failure is due to no fault of Landlord, to the failure of any construction
or remodeling of the Premises by Tenant to be completed or to the failure of any
previous tenant to vacate the Premises. Landlord will use commercially
reasonable efforts to give possession to Tenant by the scheduled Commencement
Date of the Term. If Landlord’s failure to do so is caused by the act of any
previous tenant holding over, Landlord agrees to use reasonable efforts to
recover possession as soon as reasonably possible, including filing a customary
dispossession action.

 

15. Acceptance and Waiver. Landlord shall not be liable to Tenant, its agents,
employees, guests or invitees (and, if Tenant is an entity, its officers,
agents, employees, guests or invitees) for any damage caused to any of them due
to the Building or any part or appurtenances thereof being improperly
constructed or being or becoming out of repair, or arising from the leaking of
gas, water, sewer or steam pipes, from water rising from underground pipes or
the ground, or from electricity, but Tenant, by moving into the Premises and
taking possession thereof, shall accept, and shall be held to have accepted the
Premises as suitable for the purposes for which the same are leased, and shall
accept and shall be held to have accepted the Building and every appurtenances
thereof, and Tenant by said act waives any and all defects therein; provided,
however, that this Section shall not apply to any damages or injury caused by or
resulting from the negligence or willful misconduct of Landlord.

 

16. Signs. A Building standard suite entry shall be installed on the door to the
Premises or adjacent to the entry to the Premises as part of the Work and the
cost thereof shall be paid out of the Allowance. Otherwise, Tenant shall not
paint or place signs, placards, or other advertisement of any character upon the
windows or inside walls of the Premises except with the consent of Landlord
which consent may be withheld by Landlord in its absolute discretion, and Tenant
shall place no signs upon the outside walls, common areas or the roof of the
Building. Notwithstanding the foregoing, Landlord and Tenant acknowledge that
Commercial Jacksonville, Inc. may place its Inside Sign inside the lobby of the
Premises behind the reception desk which will be visible from outside the
Premises, i.e. the Building lobby. Additionally, Tenant will be permitted to
install signage on the building monument sign as set forth on the drawing
attached hereto as Exhibit “E” and made a part hereof.

 

17. Advertising. Landlord may advertise the Premises as being “For Rent” at any
time following a default by Tenant which remains uncured and at any time within
one hundred eighty (180) days prior to the expiration, cancellation or
termination of this Lease for any reason and during any such periods may exhibit
the Premises to prospective tenants.

 

12



--------------------------------------------------------------------------------

18. Removal of Fixtures. Tenant may, prior to the expiration of the Term of this
Lease, or any extension thereof, remove any trade fixtures and equipment which
it has placed in the Premises which can be removed without significant damage to
the Premises, provided Tenant repairs all damages to the Premises caused by such
removal.

 

19. Entering Premises. Landlord may enter the Premises at reasonable hours
provided that Landlord’s entry shall not unreasonably interrupt Tenant’s
business operations and that prior notice is given when reasonably possible
(and, if in the opinion of Landlord any emergency exists, at any time and
without notice): (a) to make repairs, perform maintenance and provide other
services described in Section 20 below (no prior notice is required to provide
routine services) which Landlord is obligated to make to the Premises or the
Building pursuant to the terms of this Lease or to the other premises within the
Building pursuant to the leases of other tenants; (b) to inspect the Premises to
see that Tenant is complying with all of the terms and conditions of this Lease
and with the rules and regulations hereof; (c) to remove from the Premises any
articles or signs kept or exhibited therein in violation of the terms hereof;
(d) to run pipes, conduits, ducts, wiring, cabling or any other mechanical,
electrical, plumbing or HVAC equipment through the areas behind the walls, below
the floors or above the drop ceilings; and (e) to exercise any other right or
perform any other obligation that Landlord has under this Lease. Landlord shall
be allowed to take all material into and upon the Premises that may be required
to make any repairs, improvements and additions, or any alterations, without in
any way being deemed or held guilty of trespass and without constituting a
constructive eviction of Tenant. The Rent reserved herein shall not abate while
said repairs, alterations or additions are being made and Tenant shall not be
entitled to maintain a set-off or counterclaim for damages against Landlord by
reason of loss from interruption to the business of Tenant because of the
prosecution of any such work. All such repairs, decorations, additions and
improvements shall be done during ordinary business hours, or, if any such work
is at the request of Tenant to be done during any other hours, the Tenant shall
pay all overtime and other extra costs.

 

20. Services.

 

(a) The normal business hours of the Building shall be from 8:00 A.M. to 6:00
P.M. on Monday through Friday, and 8:00 A.M. to 1:00 P.M. on Saturday, exclusive
of holidays reasonably designated by Landlord (“Building Holidays”). Initially
and until further notice by Landlord to Tenant, the Building Holidays shall be:
New Year’s Day, Memorial Day, Independence Day, Labor Day, Thanksgiving (and the
day after Thanksgiving) and Christmas. Landlord shall furnish the following
services during the normal business hours of the Building except as noted:

 

(i) Elevator service for passenger and delivery needs;

 

(ii) Air conditioning adequate to cool the Premises to a temperature of
approximately 75 degrees Fahrenheit, dry bulb (+ or – 2 degrees) at a maximum
relative humidity of 50% and heat adequate to warm the Premises to a temperature
of approximately 70 degrees Fahrenheit, dry bulb with no humidity control, as
necessary for outside temperatures as determined by ASHRAE Summer and Winter
Comfort Zones, subject to governmental regulations;

 

(iii) Hot and cold running water for all restrooms and lavatories;

 

13



--------------------------------------------------------------------------------

(iv) Soap, paper towels, and toilet tissue for public restrooms;

 

(v) Janitorial service Monday through Friday, in keeping with the standards
generally maintained in similar office buildings in the metropolitan area in
which the Project is located;

 

(vi) Custodial, electrical and mechanical maintenance services are provided
Monday through Friday;

 

(vii) Electric power for lighting and outlets not in excess of a total of 3.5
watts per rentable square foot of the Premises at 100% connected load;

 

(viii) Replacement of Building standard lamps and ballasts as needed;

 

(ix) Repairs and maintenance as described in Section 10 of this Lease; and

 

(x) General management, including supervision, inspections, recordkeeping,
accounting, leasing and related management functions.

 

(b) The services provided in subparagraph (a) herein, and the amount of Rent
prescribed herein are predicated on and are in anticipation of certain usage of
the Premises by Landlord as follows:

 

(i) Air conditioning design is based on sustained outside temperatures being no
higher and no lower than the outside temperatures for the weather station
closest to the Building as set forth in the 2001 ASHRAE Fundamentals Handbook,
Chapter 27, Climatic Design Information, Tables 1A and 1B for Heating and
Cooling Design Conditions (89% Heating Dry Bulb Column 2b, and 1% Cooling Dry
Bulb/Mean Coincident Wet Bulb Columns 2c and 2d), with sustained occupancy of
the Premises by no more than four (4) persons per 1,000 rentable square feet of
floor area (or the maximum occupancy permitted pursuant to applicable laws or
codes, whichever is less) and heat generated by electrical lighting and fixtures
not to exceed 3.5 watts per rentable square foot.

 

(ii) Tenant shall have no right to any services in excess of those provided
herein. If Tenant uses services in an amount or for a period in excess of that
provided for herein, then Landlord reserves the right to: charge Tenant as
Additional Rent hereunder a reasonable sum as reimbursement for the direct cost
of such added services; charge Tenant for the cost of any additional equipment
or facilities or modifications thereto, necessary to provide the additional
services; and/or to discontinue providing such excess services to Tenant.
Landlord shall also have the right to charge Tenant a reasonable administrative
charge if the electricity or water services for the Premises are separately
metered.

 

(c) Landlord shall not be liable for any damages directly or indirectly
resulting from the interruption in any of the services described above, nor
shall any such interruption entitle Tenant to any abatement of Rent or any right
to terminate this Lease. Landlord shall use all reasonable efforts to furnish
uninterrupted services as required above.

 

14



--------------------------------------------------------------------------------

21. Indemnities. Tenant does hereby indemnify and save harmless Landlord against
all claims for damages to persons or property which are caused anywhere in the
Building or on the Property by the negligence or willful misconduct of Tenant,
its agents or employees or which occur in the Premises (or arise out of actions
taking place in the Premises) unless such damage is caused by the negligence or
willful misconduct of Landlord, its agents, or employees. Landlord does hereby
indemnify and hold Tenant harmless against all claims for damaged persons or
property if caused by the negligence or willful misconduct of Landlord, its
agents or employees. The indemnities set forth hereinabove shall include the
obligation to pay reasonable expenses incurred by the indemnified party,
including, without limitation, reasonable, actually incurred attorney’s fees.
The indemnities contained herein do not override the waivers contained in
Section 22(d) below.

 

22. Insurance; Waivers.

 

(a) Tenant further covenants and agrees that from and after the date of delivery
of the Premises from Landlord to Tenant, Tenant will carry and maintain, at its
sole cost and expense, the following types of insurance, in the amounts
specified and in the form hereinafter provided for:

 

(i) Commercial General and Umbrella Liability Insurance covering the Premises
and Tenant’s use thereof against claims for personal injury or death, property
damage and product liability occurring upon, in or about the Premises, such
insurance to be written on an occurrence basis (not a claims made basis), with a
limit for each occurrence not less than $2,000,000 and to have general aggregate
limits of not less than $5,000,000 for each policy year. The insurance coverage
required under this Section 22(a)(i) shall, in addition, extend to any liability
of Tenant arising out of the indemnities provided for in Section 21 and, if
necessary, the policy shall contain a contractual endorsement to that effect.
The general aggregate limits under the Commercial General Liability (CGL)
insurance policy or policies must apply separately to the Premises and to
Tenant’s use thereof (and not to any other location or use of Tenant) and, if
necessary, such policy shall contain an endorsement to that effect. CGL
insurance shall be written on ISO occurrence form CG 00 01 01 96 (or a
substitute form providing equivalent or better coverage).The certificate of
insurance evidencing the Commercial General Liability form of policy shall
specify all endorsements required herein, shall name all additional insureds
required by Section 22(b) below and shall specify on the face thereof that the
limits of such policy applies separately to the Premises.

 

(ii) Commercial all risk property insurance covering all of the items included
in Tenant’s leasehold improvements, heating, ventilating and air conditioning
equipment maintained by Tenant, trade fixtures, merchandise and personal
property from time to time in, on or upon the Premises, and alterations,
additions or changes made by Tenant pursuant to Section 12, in an amount not
less than one hundred percent (100%) of their full replacement value from time
to time during the Term, providing protection against perils included within the
ISO Special Causes of Loss—Form insurance policy (or substitute form providing,
in Landlord’s reasonable discretion, equivalent or better coverage), together
with insurance against sprinkler damage, vandalism and malicious mischief. Any
policy proceeds from such insurance shall be held in trust by Tenant’s insurance
company for the repair, construction and restoration or replacement of the
property damaged or destroyed unless this Lease shall cease and terminate under
the provisions of Section 28 of this Lease. The certificate of insurance
evidencing such coverage which is delivered by Tenant pursuant to Section 22(b)
below shall designate Landlord

 

15



--------------------------------------------------------------------------------

and Wells Management, Inc. as loss payee as their interests may appear with
respect to the Building, all leasehold improvements, heating, ventilating and
air-conditioning equipment and all fixtures (other than Tenant’s trade
fixtures).

 

(iii) Workers’ Compensation and Employer’s Liability insurance affording
statutory coverage and containing statutory limits with the Employer’s Liability
portion thereof to have minimum limits of $500,000.00.

 

(iv) Business Interruption Insurance in an amount sufficient to cover costs,
damages, lost income, expenses, base rent and additional rent, should any or all
of the Premises not be usable for a period of up to twelve (12) months.

 

(v) Automobile (and if necessary, commercial umbrella) liability insurance with
a limit of not less than $5,000,000 for each accident. Such insurance shall
insure liability arising out of any automobiles used in connection with Tenant’s
business (including owned, hired, leased and non-owned automobiles).

 

(vi) Tenant shall carry and maintain during the entire Term, at Tenant’s sole
cost and expense, such increased amounts of the insurance required to be carried
by Tenant pursuant to this Section 22, and such other reasonable types of
insurance coverage and in such reasonable amounts covering the Premises and
Tenant’s operations therein, as may be reasonably requested by Landlord;
provided that such requests shall be consistent with the treatment of comparable
tenants in similar buildings in the same market as the Building.

 

(b) All policies of the insurance provided for in Section 22(a) shall be issued
in form acceptable to Landlord by insurance companies with a rating and
financial size of not less than A-X in the most current available “Best’s
Insurance Reports”, and licensed to do business in the state in which Landlord’s
Building is located. Landlord, in its sole discretion, shall be permitted to
temporarily waive or accept alternative coverages for Tenant’s insurance as
required by the terms of this Section 22. Each and every such policy:

 

(i) shall name Landlord and Wells Management, Inc. as an additional insured (as
well as any mortgagee of Landlord and any other party reasonably designated by
Landlord) and the coverage in item (ii) shall also name Landlord as loss payee
as its interest may appear with respect to all leasehold improvements, heating,
ventilating and air-conditioning equipment and fixtures (other than Tenant’s
trade fixtures).

 

(ii) shall (and a certificate thereof shall be delivered to Landlord at or prior
to the execution of the Lease) be delivered to each of Landlord and any such
other parties in interest within thirty (30) days after delivery of possession
of the Premises to Tenant and thereafter within thirty (30) days prior to the
expiration of each such policy, and, as often as any such policy shall expire or
terminate. Renewal or additional policies shall be procured and maintained by
Tenant in like manner and to like extent;

 

(iii) shall contain a provision that the insurer will give to Landlord and such
other parties in interest at least thirty (30) days notice in writing in advance
of any material change, cancellation, termination or lapse, or the effective
date of any reduction in the amounts of insurance; and

 

16



--------------------------------------------------------------------------------

(iv) shall be written as a primary policy which does not contribute to and is
not in excess of coverage which Landlord may carry.

 

(c) Any insurance provided for in Section 22(a) may be maintained by means of a
policy or policies of blanket insurance, covering additional items or locations
or insureds, provided, however, that:

 

(i) Landlord and any other parties in interest from time to time designated by
Landlord to Tenant shall be named as an additional insured thereunder as its
interest may appear;

 

(ii) the coverage afforded Landlord and any such other parties in interest will
not be reduced or diminished by reason of the use of such blanket policy of
insurance;

 

(iii) any such policy or policies [except any covering the risks referred to in
Section 22(a)] shall specify therein (or Tenant shall furnish Landlord with a
written statement from the insurers under such policy specifying) the amount of
the total insurance allocated to the Tenant’s improvements and property more
specifically detailed in Section 22(a); and

 

(iv) the requirements set forth in this Section 22 are otherwise satisfied.

 

(d) Notwithstanding anything to the contrary set forth hereinabove, Landlord and
Tenant do hereby waive any and all claims against one another for damage to or
destruction of real or personal property to the extent such damage or
destruction can be covered by an ISO Causes of Loss—Special Form property
insurance of the type described in Section 22(a)(ii) above. Each party shall
also be responsible for the payment of any deductible amounts required to be
paid under the applicable ISO Causes of Loss—Special Form property insurance
carried by the party whose property is damaged. These waivers shall apply if the
damage would have been covered by a customary ISO Causes of Loss—Special Form
property insurance policy, even if the party fails to obtain such coverage. The
intent of this provision is that each party shall look solely to its insurance
with respect to property damage or destruction which can be covered by ISO
Causes of Loss—Special Form property insurance of the type described in Section
22(a)(ii). To further effectuate the provisions of this Section 22(d), Landlord
and Tenant both agree to provide copies of this Lease (and in particular, these
waivers) to their respective insurance carriers and to require such insurance
carriers to waive all rights of subrogation against the other party with respect
to property damage covered by the applicable ISO Causes of Loss—Special Form
property insurance policy.

 

(e) Tenant acknowledges and agrees that any contractors (and subcontractors of
any tier) hired by Tenant to do work in the Premises will be required to carry
sufficient insurance coverage insuring the contractor (or subcontractor), Tenant
and Landlord with terms equivalent to those specified in this Section 22, and
Tenant shall provide certificates of such insurance to Landlord prior to
commencing any work in the Premises.

 

(f) During the Term, Landlord will carry and maintain the following types of
insurance: (i) property insurance on the Building covering “All risks” perils in
an amount equal to the full replacement cost of the Building (excluding any
property with respect to which

 

17



--------------------------------------------------------------------------------

the Tenant and other tenants are obliged to insure pursuant to Section 22(a) or
similar sections of their respective leases); and (ii) commercial general
liability insurance with respect to the Landlord’s operations in the Park in a
coverage amount equal to or greater than the coverage amount required for Tenant
under Section 22(a) of this Lease.

 

23. Governmental Requirements. Tenant shall, at its own expense, promptly comply
with all requirements of any legally constituted governmental or public
authority made necessary by reason of Tenant’s occupancy of the Premises,
including, without limitation, the Americans with Disabilities Act.

 

24. Abandonment of Premises. Tenant may abandon or vacate the Premises at any
time, so long as Tenant continues to timely make payments of Rent hereunder.

 

25. Assignment and Subletting. Tenant may not, without the prior written consent
of Landlord, which consent shall not be unreasonably withheld, conditioned, or
delayed, assign this Lease or any interest hereunder, or sublet the Premises or
any part thereof, or permit the use of the Premises by any party other than
Tenant. In the event that Tenant is a corporation or entity other than an
individual, any transfer of a majority or controlling interest in Tenant
(whether by stock transfer, merger, operation of law or otherwise) shall be
considered an assignment for purposes of this paragraph and shall require
Landlord’s prior written consent. Consent to one assignment or sublease shall
not waive this provision, and all later assignments and subleases shall likewise
be made only upon the prior written consent of Landlord. Tenant shall reimburse
Landlord the greater of (i) Two Hundred and Fifty and No/100 Dollars ($250.00);
or (ii) its reasonable legal and administrative costs in reviewing any such
proposed assignment or sublease. Subtenants or assignees shall become liable to
Landlord for all obligations of Tenant hereunder, without relieving Tenant’s
liability hereunder and, in the event of any default by Tenant under this Lease,
Landlord may, at its option, but without any obligation to do so, elect to treat
such sublease or assignment as a direct Lease with Landlord and collect rent
directly from the subtenant. In addition, upon any request by Tenant for
Landlord’s consent to an assignment or sublease, Landlord may elect to terminate
this Lease and recapture all of the Premises; provided, however, if Landlord
notifies Tenant that Landlord elects to exercise this recapture right, Tenant
may, within five (5) business days of its receipt of Landlord’s notice, notify
Landlord that Tenant withdraws its request to sublease or assign, in which case
Tenant shall continue to lease all of the Premises, subject to the terms of this
Lease and Landlord’s recapture notice shall be null and void. If Tenant desires
to assign or sublease, Tenant must provide written notice to Landlord describing
the proposed transaction in detail and providing all documentation (including
detailed financial information for the proposed assignee or subtenant)
reasonably necessary to let Landlord evaluate the proposed transaction. Landlord
shall notify Tenant within twenty (20) days of its receipt of such notice
whether Landlord elects to exercise its recapture right and, if not, whether
Landlord consents to the requested assignment or sublease. If Landlord fails to
respond within such twenty (20) day period, Landlord will be deemed not to have
elected to recapture and not to have consented to the assignment or sublease. If
Landlord does consent to any assignment or sublease request and the assignee or
subtenant pays to Tenant an amount in excess of the Rent due under this Lease
(after deducting Tenant’s reasonable, actual expenses in obtaining such
assignment or sublease, amortized in equal monthly installments over the then
remainder of the Term), Tenant shall pay 50% of such excess to Landlord as and
when the monthly payments are received by Tenant. Notwithstanding anything in
this section to the contrary, Tenant may assign this Lease to an Affiliate (as
defined below), at any time without Landlord’s consent. For purposes of this
Section, an Affiliate shall be any entity that, at all times from and after the
date of the assignment of this Lease, either (i) owns at least fifty-one percent

 

18



--------------------------------------------------------------------------------

(51%) of the voting shares or interests of the original Tenant under this Lease;
(ii) has at least fifty-one percent (51%) of its voting shares or interests
owned by an entity that owns at least fifty-one percent (51%) of the voting
shares or interests of the original Tenant under this Lease; (iii) has at least
fifty-one percent (51%) of its voting share or interests owned by the original
Tenant under this Lease; or (iv) results from a merger or consolidation of the
original Tenant under this Lease with another entity.

 

In the event Landlord elects to recapture all of the Premises, as applicable,
Tenant shall convey the Premises to Landlord in consideration of Landlord’s
release of Tenant from all future Rent and other obligations pursuant to this
Lease. Any such recapture shall be evidenced by an agreement reasonably
acceptable to Landlord and Tenant in form and substance.

 

26. Default. If Tenant shall default in the payment of Rent herein reserved when
due and fails to cure such default within five (5) business days after written
notice of such default is given to Tenant by Landlord; or if Tenant shall be in
default in performing any of the terms or provisions of this Lease other than
the provisions requiring the payment of Rent, and fails to cure such default
within thirty (30) days after written notice of such default is given to Tenant
by Landlord [or, if such default cannot be cured within thirty (30) days, Tenant
shall not be in default if Tenant promptly commences and diligently proceeds the
cure to completion as soon as possible and in all events within ninety (90)
days]; or if Tenant is adjudicated a bankrupt; or if a permanent receiver is
appointed for Tenant’s Property and such receiver is not removed within sixty
(60) days after written notice from Landlord to Tenant to obtain such removal;
or if, whether voluntarily or involuntarily, Tenant takes advantage of any
debtor relief proceedings under any present or future law, whereby the Rent or
any part thereof, is, or is proposed to be, reduced or payment thereof deferred;
or if Tenant’s effects should be levied upon or attached and such levy or
attachment is not satisfied or dissolved within thirty (30) days after written
notice from Landlord to Tenant to obtain satisfaction thereof; or, if Tenant is
an individual, in the event of the death of the individual and the failure of
the executor, administrator or personal representative of the estate of the
deceased individual to have assigned the Lease within three (3) months after the
death to an assignee approved by Landlord; then, and in any of said events,
Landlord, at its option, may exercise any or all of the remedies set forth in
Section 27 below.

 

27. Remedies. Upon the occurrence of any default set forth in Section 26 above
which is not cured by Tenant within the applicable cure period provided therein,
if any, Landlord may exercise all or any of the following remedies:

 

(a) terminate this Lease by giving Tenant written notice of termination, in
which event this Lease shall terminate on the date specified in such notice and
all rights of Tenant under this Lease shall expire and terminate as of such
date, Tenant shall remain liable for all obligations under this Lease up to the
date of such termination and Tenant shall surrender the Premises to Landlord on
the date specified in such notice, and if Tenant fails to so surrender, Landlord
shall have the right, without notice, to enter upon and take possession of the
Premises and to expel and remove Tenant and its effects without being liable for
prosecution or any claim of damages therefor;

 

(b) terminate this Lease as provided in the immediately preceding subsection and
recover from Tenant all damages Landlord may incur by reason of Tenant’s
default, including without limitation, the then net present value of the total
Rent which would have been payable hereunder by Tenant for the period beginning
with the day following the date of such termination and ending with the
Expiration Date of the term as originally scheduled hereunder discounted at ten
percent (10.0%) per annum;

 

19



--------------------------------------------------------------------------------

(c) without terminating this Lease, and without notice to Tenant, Landlord may
in its own name, but as agent for Tenant enter into and take possession of the
Premises and re-let the Premises, or a portion thereof, as agent of Tenant, upon
any terms and conditions as Landlord may deem necessary or desirable (Landlord
shall have no obligation to attempt to re-let the Premises or any part thereof).
Upon any such re-letting, all rentals received by Landlord from such re-letting
shall be applied first to the costs incurred by Landlord in accomplishing any
such re-letting, and thereafter shall be applied to the Rent owed by Tenant to
Landlord during the remainder of the term of this Lease and Tenant shall pay any
deficiency between the remaining Rent due hereunder and the amount received by
such re-letting as and when due hereunder;

 

(d) allow the Premises to remain unoccupied and collect Rent from Tenant as it
becomes due; or

 

(e) pursue such other remedies as are available at law or in equity.

 

28. Destruction or Damage.

 

(a) If the Building or the Premises are totally destroyed by storm, fire,
earthquake, or other casualty, or damaged to the extent that, in Landlord’s
reasonable opinion the damage cannot be restored within one hundred eighty (180)
days of the date Landlord provides Tenant written notice of Landlord’s
reasonable estimate of the time necessary to restore the damage, or if the
damage is not covered by standard ISO Causes of Loss—Special Form property
insurance, or if the Landlord’s lender requires that the insurance proceeds be
applied to its loan, Landlord shall have the right to terminate this Lease
effective as of the date of such destruction or damage by written notice to
Tenant on or before thirty (30) days following Landlord’s notice described in
the next sentence and Rent shall be accounted for as between Landlord and Tenant
as of that date. Landlord shall provide Tenant with notice within sixty (60)
days following the date of the damage of the estimated time needed to restore,
whether the loss is covered by Landlord’s insurance coverage and whether or not
Landlord’s lender requires the insurance proceeds be applied to its loan.

 

(b) If the Premises are damaged by any such casualty or casualties but Landlord
is not entitled to or does not terminate this Lease as provided in subparagraph
(a) above, this Lease shall remain in full force and effect, Landlord shall
notify Tenant in writing within sixty (60) days of the date of the damage that
the damage will be restored (and will include Landlord’s good faith estimate of
the date the restoration will be complete), in which case Rent shall abate as to
any portion of the Premises which is not usable, and Landlord shall restore the
Premises to substantially the same condition as before the damage occurred as
soon as practicable, whereupon full Rent shall recommence.

 

29. Eminent Domain. If the whole of the Building or Premises, or such portion
thereof as will make the Building or Premises unusable in the reasonable
judgment of Landlord for their intended purposes, is condemned or taken by any
legally constituted authority for any public use or purpose, then in either of
said events, Landlord may terminate this Lease by written notice to Tenant and
the Term hereby granted shall cease from that time when possession thereof is
taken by the condemning authorities, and Rent shall be accounted for as between
Landlord and

 

20



--------------------------------------------------------------------------------

Tenant as of that date. If a portion of the Building or Premises is so taken,
but not such amount as will make the Premises unusable in the reasonable
judgment of Landlord for the purposes herein leased, or if Landlord elects not
to terminate this Lease, this Lease shall continue in full force and effect and
the Rent shall be reduced prorata in proportion to the amount of the Premises so
taken. Tenant shall have no right or claim to any part of any award made to or
received by Landlord for such condemnation or taking, and all awards for such
condemnation or taking shall be made solely to Landlord. Tenant shall, however,
have the right to pursue any separate award that does not reduce the award to
which Landlord is entitled.

 

30. Service of Notice. Except as otherwise provided by law, Tenant hereby
appoints as its agent to receive the service of all dispossessory or distraint
proceedings and notices thereunder, the person in charge of or occupying the
Premises at the time of such proceeding or notice; and if no person be in charge
or occupying the Premises, then such service may be made by attaching the same
to the front entrance of the Premises.

 

31. Mortgagee’s Rights.

 

(a) Tenant agrees that this Lease shall be subject and subordinate (i) to any
mortgage, deed to secure debt or other security interest now encumbering the
Property and to all advances which may be hereafter made, to the full extent of
all debts and charges secured thereby and to all renewals or extensions of any
part thereof, and to any mortgage, deed to secure debt or other security
interest which any owner of the Property may hereafter, at any time, elect to
place on the Property; (ii) to any assignment of Landlord’s interest in the
leases and rents from the Building or Property which includes the Lease which
now exists or which any owner of the Property may hereafter, at any time, elect
to place on the Property; and (iii) to any Uniform Commercial Code Financing
Statement covering the personal property rights of Landlord or any owner of the
Property which now exists or any owner of the Property may hereafter, at any
time, elect to place on the foregoing personal property (all of the foregoing
instruments set forth in (i), (ii) and (iii) above being hereafter collectively
referred to as “Security Documents”). Tenant agrees upon request of the holder
of any Security Documents (“Holder”) to hereafter execute any reasonable and
customary documents which the counsel for Landlord or Holder may reasonably deem
necessary to evidence the subordination of the Lease to the Security Documents.
If Tenant fails to execute any such requested documents, Landlord or Holder is
hereby empowered to execute such documents in the name of Tenant evidencing such
subordination as the act and deed of Tenant, and this authority is hereby
declared to be coupled with an interest and not revocable. Any such
subordination agreement shall provide that, so long as Tenant is not in default
under this Lease, the peaceable possession of Tenant in and to the Premises for
the Term shall not be disturbed in the event of a foreclosure of the lien of any
Security Documents.

 

(b) In the event of a foreclosure pursuant to any Security Documents, Tenant
shall at the election of the Landlord, thereafter remain bound pursuant to the
terms of this Lease as if a new and identical Lease between the purchaser at
such foreclosure (“Purchaser”), as landlord, and Tenant, as tenant, had been
entered into for the remainder of the Term hereof and Tenant shall attorn to the
Purchaser upon such foreclosure sale and shall recognize such Purchaser as the
Landlord under the Lease. Such attornment shall be effective and self-operative
without the execution of any further instrument on the part of any of the
parties hereto. Tenant agrees, however, to execute and deliver at any time and
from time to time, upon the request of Landlord or of Holder, any reasonable and
customary subordination and attornment agreement that may be necessary or
appropriate in any such foreclosure proceeding or otherwise to evidence such
attornment.

 

21



--------------------------------------------------------------------------------

(c) If the Holder of any Security Document or the Purchaser upon the foreclosure
of any of the Security Documents shall succeed to the interest of Landlord under
the Lease, such Holder or Purchaser shall have the same remedies, by entry,
action or otherwise for the non-performance of any agreement contained in the
Lease, for the recovery of Rent or for any other default or event of default
hereunder that Landlord had or would have had if any such Holder or Purchaser
had not succeeded to the interest of Landlord. Any such Holder or Purchaser
which succeeds to the interest of Landlord hereunder, shall not be (a) liable
for any act or omission of any prior Landlord (including Landlord); or (b)
subject to any offsets or defenses which Tenant might have against any prior
Landlord (including Landlord); or (c) bound by any Rent which Tenant might have
paid for more than the current month to any prior Landlord (including Landlord);
or (d) bound by any amendment or modification of the Lease made without its
consent.

 

(d) Tenant hereby acknowledges that if the interest of Landlord hereunder is
covered by an assignment of Landlord’s interest in Lease, Tenant shall pay all
Rent due and payable under the Lease directly to the Holder of the assignment of
Landlord’s interest in Lease upon notification of the exercise of the rights
thereunder by the Holder thereof.

 

(e) Notwithstanding anything to the contrary set forth in this Section 31, the
Holder of any Security Documents shall have the right, at any time, to elect to
make this Lease superior and prior to its Security Document. No documentation,
other than written notice to Tenant, shall be required to evidence that the
Lease has been made superior and prior to such Security Documents, but Tenant
hereby agrees to execute any documents reasonably requested by Landlord or
Holder to acknowledge that the Lease has been made superior and prior to the
Security Documents.

 

32. Tenant’s Estoppel. Tenant shall, from time to time, upon not less than ten
(10) days prior written request by Landlord, but not more often than twice per
Lease Year, execute, acknowledge and deliver to Landlord a written statement
certifying that this Lease is unmodified and in full force and effect (or, if
there have been modifications, that the same is in full force and effect as
modified and stating the modifications), the dates to which the Rent has been
paid, that Tenant is not in default hereunder and has no offsets or defenses
against Landlord under this Lease, whether or not to the best of Tenant’s
knowledge Landlord is in default hereunder (and if so, specifying the nature of
the default), and other matters reasonably requested by Landlord concerning the
status of the Lease and the Premises, it being intended that any such statement
delivered pursuant to this paragraph may be relied upon by a prospective
purchaser of Landlord’s interest or by a mortgagee of Landlord’s interest or
assignee of any security deed upon Landlord’s interest in the Premises.

 

33. Attorney’s Fees. If Landlord exercises any of the remedies provided to
Landlord under this Lease as a result of Tenant’s failure to comply with its
obligations, or if Landlord brings any action to enforce its rights under this
Lease, Tenant shall be obligated to reimburse Landlord, on demand, for all costs
and expenses, including reasonable attorneys’ fees and court costs, incurred in
connection therewith.

 

22



--------------------------------------------------------------------------------

34. Parking. No rights to specific parking spaces are granted under this Lease;
however, subject to Landlord’s rights pursuant to the remainder of this Section
34, Tenant shall be entitled to use twelve (12) total spaces in the parking
facilities located on the Property. In the event Tenant expands and leases
additional square feet in the Building, Tenant shall be entitled to additional
parking spaces based upon the ratio of 4 spaces in the parking facilities
located on the Property per each 1,000 rentable square feet of space in the
additional space. All parking spaces provided to Tenant shall be unreserved and
are to be used by Tenant, its employees and invitees in common with the other
tenants of the Building and their employees and invitees. Landlord reserves the
right to build improvements upon, reduce the size of, relocate, reconfigure,
eliminate, and/or make alterations or additions to such parking facilities at
any time. The use of the parking spaces is provided by Landlord to Tenant
without additional charge.

 

35. Storage. If Landlord makes available to Tenant any storage space outside the
Premises, anything stored therein shall be wholly at the risk of Tenant, and
Landlord shall have no responsibility or liability for the items stored therein.

 

36. Waste Disposal.

 

(a) All normal trash and waste (i.e., waste that does not require special
handling pursuant to subparagraph (b) below) shall be disposed of through the
janitorial service.

 

(b) Tenant shall be responsible for the removal and disposal of any waste deemed
by any governmental authority having jurisdiction over the matter to be
hazardous or infectious waste or waste requiring special handling, such removal
and disposal to be in accordance with any and all applicable governmental rules,
regulations, codes, orders or requirements. Tenant agrees to separate and mark
appropriately all waste to be removed and disposed of through the janitorial
service pursuant to (a) above and hazardous, infectious or special waste to be
removed and disposed of by Tenant pursuant to this subparagraph (b). Tenant
hereby indemnifies and holds harmless Landlord from and against any loss,
claims, demands, damage or injury Landlord may suffer or sustain as a result of
Tenant’s failure to comply with the provisions of this subparagraph (b).

 

37. Surrender of Premises. Whenever under the terms hereof Landlord is entitled
to possession of the Premises, Tenant at once shall surrender the Premises and
the keys thereto to Landlord in the same condition as on the Commencement Date
hereof, natural wear and tear only excepted, and Tenant shall remove all of its
personalty therefrom and shall, if directed to do so by Landlord, remove all
improvements (including cabling) made by Tenant and restore the Premises to its
original condition prior to the construction of any improvements which have been
made therein by Tenant, specifically excluding however, any improvements made by
Landlord or made on behalf of Tenant pursuant to the Work Letter. Tenant’s
obligation to observe or perform these covenants shall survive the expiration or
other termination of the Term of this Lease. If the last day of the Term of this
Lease or any renewal falls on Sunday or a legal holiday, this Lease shall expire
on the business day immediately preceding.

 

38. Cleaning Premises. Upon vacating the Premises, Tenant agrees to return the
Premises to Landlord broom clean and in the same condition when Tenant’s
possession commenced, natural wear and tear excepted, regardless of whether any
Security Deposit (as defined in Section 44 below) has been forfeited.

 

23



--------------------------------------------------------------------------------

39. No Estate in Land. [Intentionally Omitted]

 

40. Cumulative Rights. All rights, powers and privileges conferred hereunder
upon the parties hereto shall be cumulative but not restrictive to those given
by law.

 

41. Paragraph Titles; Severability. The paragraph titles used herein are not to
be considered a substantive part of this Lease, but merely descriptive aids to
identify the paragraph to which they refer. Use of the masculine gender includes
the feminine and neuter, and vice versa, where necessary to impart contextual
continuity. If any paragraph or provision herein is held invalid by a court of
competent jurisdiction, all other paragraphs or severable provisions of this
Lease shall not be affected thereby, but shall remain in full force and effect.

 

42. Damage or Theft of Personal Property. All personal property brought into the
Premises by Tenant shall be at the risk of the Tenant only and Landlord shall
not be liable for theft thereof or any damage thereto occasioned by any acts of
co-tenants, or other occupants of the Building, or any other person, except,
with respect to damage to the Premises, as may be occasioned by the negligent or
willful act of the Landlord, its employees and agents.

 

43. Holding Over. In the event Tenant remains in possession of the Premises
after the expiration of the Term hereof, or of any renewal term, with Landlord’s
written consent, Tenant shall be a tenant at will and such tenancy shall be
subject to all the provisions hereof, except that the monthly rental shall be at
150% of the monthly Base Rent payable hereunder upon such expiration of the Term
hereof, or of any renewal term. In the event Tenant remains in possession of the
Premises after the expiration of the Term hereof, or any renewal term, without
Landlord’s written consent, Tenant shall be a tenant at sufferance and may be
evicted by Landlord without any notice, but Tenant shall be obligated to pay
rent for such period that Tenant holds over without written consent at the same
rate provided in the previous sentence and shall also be liable for any and all
other damages Landlord suffers as a result of such holdover including, without
limitation, the loss of a prospective tenant for such space. There shall be no
renewal of this Lease by operation of law or otherwise. Nothing in this Section
shall be construed as a consent by Landlord for any holding over by Tenant after
the expiration of the Term hereof, or any renewal term.

 

44. Security Deposit. Tenant shall pay Landlord the sum of Four Thousand Five
Hundred and No/100 Dollars ($4,500.00) (hereinafter referred to as “Security
Deposit”) as evidence of good faith on the part of Tenant in the fulfillment of
the terms of this Lease, which shall be held by the Landlord during the Term of
this Lease, or any renewal thereof. Under no circumstances will Tenant be
entitled to any interest on the Security Deposit. The Security Deposit may be
used by Landlord, at its discretion, to apply to any amount owing to Landlord
hereunder, or to pay the expenses of repairing any damage to the Premises,
except natural wear and tear occurring from normal use of the Premises, which
exists on the day Tenant vacates the Premises, but this right shall not be
construed to limit Landlord’s right to recover additional sums from Tenant for
damages to the Premises. Following any such application of the Security Deposit,
Tenant shall pay to Landlord on demand, in immediately available funds, the
amount so applied in order to restore the Security Deposit to its original
amount. In addition to any other rights available to Landlord hereunder, the
Security Deposit shall be forfeited in the event of a termination of this Lease
due to a default by Tenant. If there are no payments to be made from the
Security Deposit as set out in this paragraph, or if there is any balance of the
Security Deposit remaining after all payments have been made, the Security
Deposit, or such balance thereof

 

24



--------------------------------------------------------------------------------

remaining, will be refunded to the Tenant within thirty (30) days after
fulfillment by Tenant of all obligations hereunder. In no event shall Tenant be
entitled to apply the Security Deposit to any Rent due hereunder. In the event
of an act of bankruptcy by or insolvency of Tenant, or the appointment of a
receiver for Tenant or a general assignment for the benefit of Tenant’s
creditors, then the Security Deposit shall be deemed immediately assigned to
Landlord. The right to retain the Security Deposit shall be in addition and not
alternative to Landlord’s other remedies under this Lease or as may be provided
by law and shall not be affected by summary proceedings or other proceedings to
recover possession of the Premises. Upon sale or conveyance of the Building,
Landlord may transfer or assign the Security Deposit to any new owner of the
Premises, and upon such transfer all liability of Landlord for the Security
Deposit shall terminate. Landlord shall be entitled to commingle the Security
Deposit with its other funds.

 

45. Building Allowance and Tenant Finishes.

 

(a) Landlord will provide to Tenant an allowance (“Allowance”) of $25.00 per
rentable square foot contained within the Premises to be applied to the cost of
the Work and Additional Work described in Exhibit “B”. Tenant and Landlord agree
that all costs of the Work and Additional Work in excess of such Allowance which
are requested by Tenant and approved by Landlord shall be paid by Tenant to
Landlord as follows: twenty-five (25%) percent of Tenant’s estimated costs prior
to the commencement of the Work, fifty percent (50%) of Tenant’s estimated costs
within five (5) business days of Landlord’s notice that fifty percent (50%) of
the Work is complete and the balance of actual costs upon substantial completion
and prior to occupancy. The amount due for each installment shall be set forth
in a written invoice from Landlord. Should Tenant fail to pay for such excess
costs when due as herein provided, such amount due shall accrue interest at the
rate of one and one-half (1-1/2%) percent per month or fraction thereof from the
date such payment is due until paid (Annual Percentage Rate—18%) and the failure
to pay such amount when due shall be a default, subject to the provisions of
Section 26.

 

(b) The Work Letter attached hereto as Exhibit “B” is hereby made a part of this
Lease, and its provisions shall control in the event of a conflict with the
provisions contained in this Lease.

 

46. Rules and Regulations. The rules and regulations in regard to the Building,
annexed hereto, and all reasonable rules and regulations which Landlord may
hereafter, from time to time, adopt and promulgate for the government and
management of said Building, are hereby made a part of this Lease and shall,
during the said term, be observed and performed by Tenant, his agents, employees
and invitees.

 

47. Quiet Enjoyment. Tenant, upon payment in full of the required Rent and full
performance of the terms, conditions, covenants and agreements contained in this
Lease, shall peaceably and quietly have, hold and enjoy the Premises during the
term hereof. Landlord shall not be responsible for the acts or omissions of any
other tenant, Tenant or third party that may interfere with Tenant’s use and
enjoyment of the Premises.

 

48. Entire Agreement. This Lease contains the entire agreement of the parties
and no representations, inducements, promises or agreements, oral or otherwise,
between the parties not embodied herein shall be of any force or effect.

 

25



--------------------------------------------------------------------------------

49. Limitation of Liability. Landlord’s obligations and liability with respect
to this Lease shall be limited solely to Landlord’s interest in the Building, as
such interest is constituted from time to time, and neither Landlord nor any
partner of Landlord, or any officer, director, shareholder, or partner of any
partner of Landlord, shall have any personal liability whatsoever with respect
to this Lease. No owner of the Property, whether or not named herein, shall have
liability hereunder after it ceases to hold title to the Property.

 

50. Submission of Agreement. Submission of this Lease to Tenant for signature
does not constitute a reservation of space or an option to acquire a right of
entry. This Lease is not binding or effective until execution by and delivery to
both Landlord and Tenant.

 

51. Authority. If Tenant executes this Lease as a corporation, limited
partnership, limited liability company or any other type of entity, each of the
persons executing this Lease on behalf of Tenant does hereby personally
represent and warrant that Tenant is a duly organized and validly existing
corporation, limited partnership, limited liability company or other type of
entity, that Tenant is qualified to do business in the state where the Project
is located, that Tenant has full right, power and authority to enter into this
Lease, and that each person signing on behalf of Tenant is authorized to do so.
In the event any such representation and warranty is false, all persons who
execute this Lease shall be individually, jointly and severally, liable as
Tenant. Upon Landlord’s request, Tenant shall provide Landlord with evidence
reasonably satisfactory to Landlord confirming the foregoing representations and
warranties.

 

52. Relocation. [Intentionally Omitted.]

 

53. Broker Disclosure. Tenant is a real estate broker licensed in the State of
Florida and has acted as agent for Landlord in marketing and leasing space in
the Building pursuant to a separate agreement. Tenant will not be paid a
commission under such agreement for the space leased to Tenant pursuant to this
Lease. Landlord agrees that, if any other broker makes a claim for a commission
based upon the actions of Landlord, Landlord shall indemnify, defend and hold
Tenant harmless from any such claim. Tenant represents that it has dealt with no
broker and agrees that, if any other broker makes a claim for a commission based
upon the actions of Tenant, Tenant shall indemnify, defend and hold Landlord
harmless from any such claim.

 

54. Notices. Any notice which is required or permitted to be given by either
party under this Lease shall be in writing and must be given only by certified
mail, return receipt requested, by hand delivery or by nationally recognized
overnight courier service at the addresses set forth below. Any such notice
shall be deemed given on the date sent or deposited for delivery in accordance
with one of the permitted methods described above. The time period for
responding to any such notice shall begin on the date the notice is actually
received, but refusal to accept delivery or inability to accomplish delivery
because the party can no longer be found at the then current notice address,
shall be deemed receipt. Either party may change its notice address by notice to
the other party in accordance with the terms of this Section 54. The following
are the initial notice addresses for each party:

 

Landlord’s Notice Address:

  

Wells Management, Inc.

    

6200 The Corners Parkway, Suite 250

    

Norcross, Georgia 30092-2295

    

Attention: Property Manager

    

Fax: (770) 243-8197

 

26



--------------------------------------------------------------------------------

With a copy to:

  

Wells Capital, Inc.

    

6200 The Corners Parkway, Suite 250

    

Norcross, Georgia 30092-2295

    

Attention: Asset Manager

    

Fax: (770) 243-8197

With a copy to:

  

Hatcher Thomas LLC

    

1401 Dresden Drive, Suite 300

    

Atlanta, Georgia 30319

    

Attn: Don Thomas

Tenant’s Notice Address:

  

Commercial Jacksonville, Inc.

    

1 Independent Drive

    

Suite 1710

    

Jacksonville, FL 32202

    

Attention: Richard J. Toomey

    

Fax: (904) 358-3229

With a copy to:

  

Alan C. Sheppard, Jr., Esq.

    

LeBoeuf, Lamb, Greene & MacRae, L.L.P.

    

50 North Laura Street

    

Jacksonville, FL 32205

    

Fax (904) 366-1562

 

55. Force Majeure. In the event of a strike, lockout, labor trouble, civil
commotion, an act of God, or any other event beyond Landlord’s control (a “force
majeure event”) which results in the Landlord being unable to timely perform its
obligations hereunder to repair the Premises, provide services, or complete Work
(as provided in Exhibit “B”), so long as Landlord diligently proceeds to perform
such obligations after the end of the force majeure event, Landlord shall not be
in breach hereunder, this Lease shall not terminate, and Tenant’s obligation to
pay any Base Rent, additional rent, or any other charges and sums due and
payable shall not be excused.

 

56. Financial Statements. Within ninety (90) days following the end of each of
Tenant’s fiscal years, Tenant shall forward to Landlord Tenant’s financial
statements for the fiscal year then ended (which shall include balance sheet,
income statement, and cashflow statement with accompanying notes and
Management’s discussion, as well as the most recently quarterly SEC filing).
Such statements shall be prepared in accordance with generally accepted
accounting principles.

 

57. Special Stipulations. The Special Stipulations, if conflicting, if any,
attached hereto as Exhibit “D ” are modifications to the terms of this Lease and
such Special Stipulation shall control in the event of any conflict with the
other provisions of this Lease or any exhibits hereto.

 

[SIGNATURES APPEAR ON NEXT PAGE]

 

27



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties herein have hereunto set their hands and seals,
the day and year first above written.

 

LANDLORD:

FUND IV AND FUND V ASSOCIATES,

a Georgia general partnership

By:

 

 

--------------------------------------------------------------------------------

Its Authorized General Partner

Date:

 

 

--------------------------------------------------------------------------------

TENANT:

COMMERCIAL JACKSONVILLE, INC.

a Florida corporation

By:

 

 

--------------------------------------------------------------------------------

Its President

Date:

 

 

--------------------------------------------------------------------------------

    (CORPORATE SEAL)

 

28



--------------------------------------------------------------------------------

RULES AND REGULATIONS

 

1. The sidewalks, entry passages, corridors, halls, elevators and stairways
shall not be obstructed by Tenants or used by them for any purpose other than
those of ingress and egress. The floors, skylights and windows that reflect or
admit light into any place in said building shall not be covered or obstructed
by Tenants. The toilets, drains and other water apparatus shall not be used for
any other purpose than those for which they were constructed and no sweepings,
rubbish or other obstructing substances shall be thrown therein.

 

2. Except for the Inside Sign and the outdoor monument sign, no advertisement or
other notice shall be inscribed, painted or affixed on any part of the outside
or inside of said building, except upon the doors, and of such order, size and
style, and at such places, as shall be approved and designated by Landlord.
Interior signs on doors will be ordered for Tenants by Landlord, the cost
thereof to be charged to and paid for by Tenants.

 

3. No Tenant shall do or permit to be done in his Premises, or bring or keep
anything therein, which shall in any way increase the rate of insurance carried
by Landlord on the Building, or on the Property, or obstruct or interfere with
the rights of other Tenants or in any way injure or annoy them, or violate any
applicable laws, codes or regulations. Tenants, agents, employees or invitees
shall maintain order in the Premises and the Building, shall not make or permit
any improper noise in the Premises or the Building or interfere in any way with
other tenants or those having business with them. Nothing shall be thrown by
Tenants, their clerks or servants, out of the windows or doors, or down the
passages or skylights of the Building. No rooms shall be occupied or used as
sleeping or lodging apartments at any time. No part of the Building shall be
used or in any way appropriated for gambling, immoral or other unlawful
practices, and no intoxicating liquor or liquors shall be sold in the Building.

 

4. Tenants shall not employ any persons other than the janitors of Landlord (who
will be provided with pass-keys into the offices) for the purpose of cleaning or
taking charge of the Premises, except as may be specifically provided otherwise
in the Lease.

 

5. No animals, birds, bicycles or other vehicles shall be allowed in the
offices, halls, corridors, elevators or elsewhere in the Building, without the
approval of Landlord.

 

6. No painting shall be done, nor shall any alterations be made to any part of
the Building or the Premises by putting up or changing any partitions, doors or
windows, nor shall there be any nailing, boring or screwing into the woodwork or
plastering, nor shall any connection be made in the electric wires or gas or
electric fixtures, without the consent in writing on each occasion of Landlord.
All glass, locks and trimmings in or upon the doors and windows of the Building
shall be kept whole and, when any part thereof shall be broken by Tenant or
Tenant’s agent, the same shall be immediately replaced or repaired by Tenant
(subject to Tenant’s compliance with Section 12 of the Lease) and put in order
under the direction and to the satisfaction of Landlord, or its agents, and
shall be kept whole and in good repair. Tenants shall not injure, overload, or
deface the Building, the woodwork or the walls of the Premises, nor carry on
upon the Premises any noxious, noisy or offensive business.

 

7. A reasonable number of card keys will be furnished Tenants without charge. No
additional security systems, access systems, locks or latches shall be put upon
any door without the written consent of Landlord. Tenants, at the termination of
their Lease, shall return to Landlord all card keys to doors in the Building.

 

29



--------------------------------------------------------------------------------

8. Landlord in all cases retains the power to prescribe the weight and position
of iron safes or other heavy articles. Tenants must make arrangements with the
superintendent of the Building when the elevator is required for the purpose of
the carrying of any kind of freight.

 

9. The use of burning fluid, camphene, benzine, kerosene or anything except gas
or electricity, for lighting the Premises, is prohibited. No offensive gases or
liquids will be permitted.

 

10. If Tenants desire blinds, coverings or drapes over the windows, they must be
of such shape, color and material as may be prescribed by Landlord, and shall be
erected only with Landlord’s consent and at the expense of the Tenant desiring
them. [There are external blinds that are part of the Base Building but any
internal blinds, etc must be approved by Landlord and the cost of the same will
not be paid for out of the Allowance] No awnings shall be placed on the
Building.

 

11. All wiring and cabling work shall be done only by contractors approved in
advance by Landlord and Landlord shall have the right to have all such work
supervised by Building engineering/maintenance personnel.

 

12. At Landlord’s discretion, Landlord may hire security personnel for the
Building, and every person entering or leaving the Building may be questioned by
such personnel as to the visitor’s business in the Building and shall sign his
or her name on a form provided by the Building for so registering such persons.
Landlord shall have no liability with respect to breaches of the Building
security, if any.

 

13. No smoking shall be permitted in any portion of the interior of the Building
(including the Premises).

 

14. Tenants shall not install equipment that causes electrical consumption at
any time to exceed the capacity of the existing feeders, risers, or wiring.

 

15. No soliciting of any type is permitted in the Project.

 

30



--------------------------------------------------------------------------------

EXHIBIT “A”

 

PROPERTY

 

[INSERT LEGAL DESCRIPTION FOR BUILDING]

 

31



--------------------------------------------------------------------------------

EXHIBIT “A-1”

 

PREMISES

 

[ATTACH FLOOR PLAN SHOWING

PREMISES BY DIAGONAL LINES]

 

32



--------------------------------------------------------------------------------

EXHIBIT “B”

 

WORK LETTER

 

This Work Letter (Agreement”) is made this              day of December, 2003,
by and between FUND IV AND FUND V ASSOCIATES, a Georgia general partnership
(hereinafter called “Landlord”), and COMMERCIAL JACKSONVILLE, INC., a Florida
corporation (hereinafter called “Tenant”).

 

Landlord and Tenant hereby covenant and agree as follows (all capitalized terms
not otherwise defined herein shall have the meanings ascribed to such terms in
the Lease Agreement dated of even date herewith executed by Landlord and
Tenant):

 

ARTICLE I

WORK

 

Except as otherwise specifically provided, Landlord shall furnish, install
and/or perform in the Premises the following items of work (hereinafter “Work”)
pursuant to the provisions of this Agreement: All Leasehold Improvements shown
in Tenant’s Plans (as defined in Article II hereof) costing up to an amount not
exceeding in the aggregate the Allowance, provided that Building Standard Tenant
Materials are contained in “Tenant’s Plans.” “Building Standard Tenant
Materials” shall mean the materials Landlord has chosen to be utilized in Tenant
spaces, including the materials described in Exhibit “D-1” attached hereto and
made a part hereof or materials of comparable quality substituted therefor by
Landlord. Landlord shall install the Building Standard Tenant Materials
according to the Construction Documents (as hereinafter defined) at Tenant’s
expense. Alterations, relocation or substitution of Building Standard Tenant
Materials may exceed the Allowance.

 

ARTICLE II

TENANT’S PLANS

 

1. Landlord, through                      (the “Architect”) and
                     (the “Engineer”), shall prepare complete plans and
specifications (“Tenant’s Plans”) for Work as follows:

 

(a) Detailed architectural drawings and specifications of Tenant’s partition
plan, partition types, reflected ceiling plan, power, communications, and
telephone plan (location of data and telephone outlets with pull boxes only),
electrical outlets, finish plan, millwork construction drawings, elevations,
construction details and sections; and

 

(b) Mechanical, electrical, plumbing and lighting plans and specifications where
necessary for installation and connection to the Building Systems.

 

2. Landlord and Tenant hereby agree that time is of the essence, and the
following procedure and schedule shall be adhered to with respect to the design
and development of final construction documents (“Construction Documents”) and
the construction of Work:

 

(a) Provided Tenant has timely supplied all necessary information to Landlord,
Architect and Engineer shall prepare and deliver to Landlord and Tenant copies
of Tenant’s Plans based upon all information previously provided and approved by
Tenant;

 

33



--------------------------------------------------------------------------------

(b) Landlord and Tenant shall thereafter promptly review Tenant’s Plans.
Landlord shall have the right to approve or reject such plans in its reasonable
discretion and shall notify Tenant in sufficient detail as to why Landlord is
rejecting any of the proposed Tenant’s Plans. Tenant shall sign off on the
proposed Tenant’s Plans or reject and modify the proposed Tenant’s Plans,
prepared in accordance with Subsection (a) above within five (5) business days
after receipt of such Tenant’s Plans from Architect and Engineer;

 

(c) Landlord agreed to enter into a contract with Tenant Contractors, Inc. for
the performance of each of the following portions of Work, as applicable, and
provided for by Tenant’s Plans: electrical; mechanical; plumbing; drywall, wall
finishes; and carpeting. Tenant, with Landlord’s reasonable approval, may also
select an alternate contractor for pricing of some or all of such construction
activities, provided that no Building Systems are involved;

 

(d) Following receipt of bids based upon the approved Tenant’s Plans and an
opportunity for Tenant to revise Tenant’s Plans, at Tenant’s cost, the
Construction Documents shall be prepared from such Tenant’s Plans by Architect
and Engineer, and a contract for construction shall be awarded by Landlord to a
bidder with a price and construction schedule reasonably acceptable to Landlord
and Tenant. Construction shall be commenced and diligently pursued to completion
in accordance with such construction schedule. Upon prior notice to Tenant,
Landlord reserves the right to make reasonable substitutions of equal or better
quality and value for Building Standard Materials in the event of unavailability
of materials or altered field conditions;

 

(e) Landlord shall give Tenant five (5) business days prior written notice of
its anticipated date of “Substantial Completion” (i.e., the date upon which Work
shall have been substantially completed, except for punch list items, in
accordance with the Construction Documents);

 

(f) Items shown on a punch list to be prepared by Tenant, Architect and Engineer
at Substantial Completion will then be completed, and Landlord shall thereafter
obtain a Temporary Certificate of Occupancy, if necessary, and a permanent
Certificate of Occupancy for the Premises, if required, as promptly as possible;
and

 

(g) Any unused portion of the Allowance not exceeding $10.00 per rentable square
foot of the Premises may be applied to Rent or otherwise used by Tenant’s in its
sole discretion.

 

3. The contractor selected though the bidding process shall construct the
Leasehold Improvements to the Premises in accordance with the Construction
Documents prepared from Tenant’s Plans which have been approved by the parties.
Said Tenant’s Plans are to be initialed by Landlord and Tenant and attached
hereto as Exhibit “D-2.”

 

4. Tenant agrees that it shall look solely to Architect and Engineer with
respect to the adequacy, correctness or sufficiency of Tenant’s Plans or
compliance thereof with any applicable laws, codes, regulations or ordinances of
any applicable governmental authority, or otherwise, and that Landlord’s review
or approval of Tenant’s Plans shall not constitute a representation, guaranty or
warranty with respect to Tenant’s Plans.

 

5. Tenant’s Plans shall be filed by Architect or Engineer, at Landlord’s sole
cost and expense, as shall be required by law and approved by all governmental
authorities having jurisdiction thereof. Any and all permits which may be
required shall be procured by Architect or Engineer as part of the Allowance.
Tenant and Tenant’s architect and designers, if any, shall cooperate with
Landlord in obtaining any such approvals and permits without delay.

 

34



--------------------------------------------------------------------------------

6. Any changes required by any governmental authority, agency or department
affecting the construction of any Work or any Additional Work to be performed
therein shall not be deemed to be a violation of Tenant’s Plans or any provision
of this Work agreement and shall be accepted and paid for by Tenant if in excess
of the Allowance.

 

ARTICLE III

ALLOWANCE; ADDITIONAL WORK

 

1. Tenant shall bear the cost of the design and preparation of Tenant’s Plans
and the performance of the Work in excess of the Allowance to be used as
provided in this Agreement.

 

2. All work shown in Tenant’s Plans costing in excess of the Allowance shall be
deemed to be Additional Work (“Additional Work”), and Tenant shall pay Landlord
for the actual cost thereof as provided in Section 45 of the Lease. All revised
or additional Tenant’s Plans are subject to Landlord’s review and written
approval. Should any revisions or additions to the original Tenant’s Plans
result in a delay of Substantial Completion (hereinafter defined) of the
Premises, Tenant agrees that such shall constitute a Tenant Delay (hereinafter
defined).

 

3. Tenant shall pay Landlord’s Construction Manager the actual costs for
designing, furnishing, installing and/or constructing Tenant’s Plans (as they
may be modified) including a two and one half percent (2.5%) construction
management fee. “Change Order(s)” shall mean any alteration, substitution,
addition or change to or in Tenant’s Plans or construction Documents requested
by Tenant after the same has been consented to by Landlord.

 

4. Should Tenant modify Tenant’s Plans or the Construction Documents subsequent
to their approval by Landlord and Tenant, and such modifications increase the
cost of Work, then Tenant shall be solely responsible for such cost increase.

 

5. If any items of Additional Work shall entail the ordering and/or purchase by
Landlord of unusual or specialty materials or products involving, in Landlord’s
sole judgment, material cost, Landlord may require Tenant to pay to Landlord
with five (5) days of Landlord’s request therefor before proceeding to purchase
or order same (which request may be contained in Landlord’s estimate of the cost
thereof furnished to Tenant) a deposit, on account of the cost of such
Additional Work, as shall be determined by Landlord in its sole discretion.

 

5. If, in Landlord’s sole judgment, any items of Additional Work shall involve
ordering of materials or products which must be specially fabricated to order
and thus will materially delay the performance of Work, then Landlord may
require Tenant to agree on a fixed Commencement Date of this Lease (allowing a
reasonable time for the performance of Work in absence of the necessity of
performing the Additional Work occasioning such material delay). If the parties
cannot agree upon a fixed Commencement Date, then Landlord shall have the right
to decline to perform such Additional work, and Tenant shall be responsible for
the performance thereof (subject to the terms of this Lease) after the
completion of Work and any other Additional Work not objected to by Landlord.

 

35



--------------------------------------------------------------------------------

ARTICLE IV

PAYMENT

 

Landlord will provide the Allowance to Tenant upon the terms and conditions
described in Section 45 of the Lease.

 

ARTICLE V

APPROVALS; AUTHORIZATIONS; TENANT’S AUTHORIZED AGENT(S)

 

1. The approval by Tenant of Tenant’s Plans shall be deemed authorization by
Tenant for Landlord to proceed with the performance of Work and any Additional
Work and shall be deemed approval by Tenant of Landlord’s cost estimate for the
work.

 

2. Any approvals required to be given by Tenant shall be deemed given unless
within five (5) days after request is made therefor, notice of disapproval is
given. Any architect or designer acting for or on behalf of Tenant shall be
deemed an agent of Tenant duly authorized to bind and act for Tenant in all
respects.

 

ARTICLE VI

NO CHANGES IN TENANT’S PLANS

 

No change(s) may be made by Tenant in any of Tenant’s Plans which, in Landlord’s
sole opinion, will cause any additional cost or expense to Landlord unless
Tenant shall specifically agree to pay Landlord’s reasonable costs incurred as a
result of any such changes(s) and to be reasonable for any delay in the
completion of Work. In no event may any changes be made to any of Tenant’s Plans
(or to any Work or Additional Work performed in the Premises) after Landlord
shall have sent to Tenant written notice of the anticipated date of Substantial
Completion of Work.

 

ARTICLE VII

TENANT DELAY; ADVANCEMENT OF COMMENCEMENT DATE

 

If there is a delay in the Substantial Completion of Work, or any portion
thereof, due to any act or omission of Tenant, its contractors, subcontractors,
architects, space designers, movers, consultants, agents or employees,
including, without limitation, delays due to failure by Tenant, in a timely
manner, to deliver Tenant’s Plans, Tenant’s making changes in Tenant’s Plans or
in Work, delays by Tenant in submission of information, approving working
drawings or cost estimates or giving authorizations or approvals, requests for
other than Building Standard Materials, or delays resulting from the fact that
portions of Work must be scheduled after the completion of certain items of
Tenant’s Installations (hereinafter defined) (any of the foregoing being called
a “Tenant Delay”), then the Premises, or such portion thereof, shall be deemed
Substantially Completed on the date the premises or such portion thereof would
have been available for occupancy but for the duration of any such
aforementioned Tenant Delay, even though work to be done by Landlord has not
been commenced or completed. The parties recognize that a Tenant Delay may be
aggravated or extended by a strike, materials or labor shortage, or loss of time
due to construction scheduling changes occasioned by such Tenant Delay or other
unavoidable delays, any or all of which would not have adversely affected the
timely completion of Work in the absence of such Tenant Delay, and agree that
the duration of Tenant Delay should include all delays resulting from such other
causes, notwithstanding that as a result thereof, the Tenant Delay in question
may substantially exceed, in duration, the length of time during which the act
or omission of Tenant or its agents, employees or contractors causing such
Tenant’s Delay may have occurred or continued.

 

36



--------------------------------------------------------------------------------

ARTICLE VIII

TENANT’S INSTALLATIONS

 

In the event Tenant shall desire to make any installations in the Premises
(“Tenant’s Installations”) which are not to be made by Landlord for Tenant, the
following shall apply:

 

1. On condition that such Tenant’s Installations will not require any structural
change, and further provided that all Work and Additional Work required to be
made by Landlord therein shall have reached a point with respect to which, in
Landlord’s sole judgment, exercised in good faith, the making of Tenant’s
Installations will not delay or hamper Landlord in the completion of Work or any
Additional Work, Tenant may enter the Premises for the purpose of making
Tenant’s Installations, subject, however, to the applicable provisions of the
Lease. In addition to the insurance requirements set forth in the Lease, Tenant
shall provide whatever insurance coverage and certificates as are required by
Landlord’s Construction Manager in connection with work to be done by Tenant’s
contractors and subcontractors, including, but not limited to, naming Landlord
and the Construction Manager as Additional Insureds.

 

2. Prior to the Commencement Date, any entry by Tenant in or on the Premises
shall be at Tenant’s sole risk and shall be subject to all of terms, covenants
and the provisions of the Lease. Tenant’s Installations shall be completed free
of all liens and encumbrances (copies of releases supplied to Landlord at
Landlord’s request without delay.)

 

3. Prior to soliciting bids from any contractor(s) for performance of any work
or installation of any materials or equipment that Tenant may desire to have
performed or installed in the Premises, Tenant shall first submit to Landlord,
for its approval or disapproval, the names of any such contractor(s) and Tenant
shall only obtain bids and enter into contracts (for work or materials or
equipment to be installed in the Premises) with contractor(s) first approved, in
writing, by Landlord. Tenant agrees that in performing any work, the labor
employed by Tenant or anyone performing such work for or on behalf of Tenant
shall always be harmonious and compatible with the labor employed by Landlord
and/or any contractors or subcontractors of Landlord. Should such labor, in
Landlord’s sole opinion, be incompatible, Landlord may require Tenant to
withdraw from the Premises immediately until Tenant takes possession of the
Premises.

 

4. In the event Tenant or any agent, visitor, guest, employee, subcontractor or
contractor of Tenant (“Persons Under Tenant’s Control”) shall enter upon the
Premises or any other part of the Building, Tenant agrees to indemnify and save
Landlord free and harmless from and against any and all claims whatsoever
arising out of said entry or any work performed by such Persons Under Tenant’s
Control. Persons Under Tenant’s Control shall comply with the special rules,
regulations and requirements of Building management for the performance of work
(including, without limitation, the requirement that Tenant maintain workers’
compensation, public liability and property insurance coverages as Landlord may
reasonably require). Persons Under Tenant’s Control shall coordinate their
activities so as to avoid the intrusion into or disruption of the operation of
the Building and the business operation of other tenants.

 

5. As a condition of Landlord’s permitting Tenant to make any of Tenant’s
Installations in the Premises, Landlord may require that Tenant agree with
Landlord on a fixed Commencement Date of this Lease (allowing a reasonable time
for the performance of Work). If the parties cannot agree upon a fixed
Commencement Date, then Landlord may refuse permission for Tenant to perform
Tenant’s Installations prior to the occurrence of the Commencement Date.

 

37



--------------------------------------------------------------------------------

6. Only Landlord’s contractors shall be permitted to do any work on the Building
Systems.

 

ARTICLE IX

SUBSTANTIAL COMPLETION

 

Substantially Completed and Substantial Completion shall have occurred upon the
following: (1) Work shall have been completed in substantial compliance with the
Construction Documents, except for punch list items and Tenant’s Work, and
otherwise sufficient so that Architect can execute the most recently published
version of AIA form G704, titled “Certificate of Substantial Completion,” or (2)
Landlord shall have obtained a certificate of occupancy or other evidence
reasonably satisfactory to Tenant that upon completion of Tenant’s Work, a
certificate of occupancy will be issued, permitting the lawful use of the
Premises; provided, however, that to the extent compliance with the conditions
set forth above would have occurred but for Tenant Delay, then compliance with
such conditions shall be deemed to have occurred on the date it would have
occurred but for the Tenant Delay.

 

ARTICLE X

DESIGNATION OF REPRESENTATIVES

 

Landlord hereby designates Richard J. Toomey, Landlord’s Construction Manager to
act as its authorized representative on this Work Agreement. Any response from
such person under this Work Agreement shall be the response of Landlord. Tenant
hereby designates Richard J. Toomey to act as its authorized representative on
this Work Agreement. Any response from such Person under this Work Agreement
shall be the response of Tenant.

 

38



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Work Agreement has been executed as of the day and year
first above written.

 

LANDLORD:

FUND IV AND FUND V ASSOCIATES,

a Georgia general partnership

By:

 

 

--------------------------------------------------------------------------------

Its Authorized General Partner

Date:

 

 

--------------------------------------------------------------------------------

TENANT:

COMMERCIAL JACKSONVILLE, INC.,

a Florida corporation

By:

 

 

--------------------------------------------------------------------------------

Its President

Date:

 

 

--------------------------------------------------------------------------------

    (CORPORATE SEAL)

 

39



--------------------------------------------------------------------------------

EXHIBIT “C”

 

ACKNOWLEDGMENT, ACCEPTANCE AND AMENDMENT

 

Tenant hereby acknowledges that the Premises demised pursuant to the Lease to
which this Exhibit “C is attached (the “Lease”), and all tenant finish items to
be completed by the Landlord, or Landlord’s contractors, have been
satisfactorily completed in every respect, except for the punchlist items set
forth below, and Tenant hereby accepts said Premises as substantially complete
and ready for the uses intended as set forth in the Lease. Landlord shall
complete the punchlist items, if any, as soon as is reasonably possible.
Possession of the Premises is hereby delivered to Tenant, and any damages to
walls, ceilings, floors or existing work, except for any damages caused by
Landlord or Landlord’s contractors in completing any punchlist items, shall be
the sole responsibility of Tenant.

 

If any improvements or tenant finishes are to be constructed or installed by
Tenant or Tenant’s contractors, as previously approved by Landlord, Tenant
hereby agrees to indemnify and hold harmless Landlord from and against any
claims, demands, loss or damage Landlord may suffer or sustain as a result of
such work by Tenant or Tenant’s contractors, including, without limitation, any
claim of lien which may be filed against the Premises or Landlord’s Property as
a result of such work by Tenant’s contractors or representatives. In the event
any such claim of lien is filed against Landlord’s Property by any contractor,
laborer or materialman performing work on the Premises at Tenant’s direction,
Tenant agrees to cause such lien to be discharged, by payment of the claim or
bond, within ten (10) days of receipt of demand by Landlord.

 

Tenant and Landlord hereby further acknowledge and agree as follows:

 

1. The Commencement Date (as defined in the Lease) is                     ,
20     and the Expiration Date (as defined in the Lease) is
                    , 20    .

 

2. The exact rentable square feet contained within the Premises is             
square feet; and if differing from Exhibit “A-1” attached to the Lease, the
Premises are as shown and outlined in red on Exhibit “C-1” attached hereto.

 

3. Tenant’s Share is             %.

 

4. The initial Base Rent payable under the Lease is $            , payable in
equal monthly installments as provided in the Lease.

 

5. Rent under the Lease will commence as of                     .

 

6. Tenant intends to occupy the Premises on                     .

 

7.              (No.) keys to the Premises have been delivered to Tenant or
Tenant’s representative.

 

40



--------------------------------------------------------------------------------

8. The following punch list items are all that remain to be completed by
Landlord or Landlord’s contractor:

 

 

9. This Acknowledgment, Acceptance and Amendment, when executed by Landlord and
Tenant, shall be attached to and shall become a part of the Lease. If any
provision contained herein conflicts with any provision of the Lease, the
provisions hereof shall supersede and control, and the Lease shall be deemed
modified and amended to conform with the provisions hereof.

 

10. Other agreements or modifications:

 

 

IN WITNESS WHEREOF, Landlord and Tenant have hereunto set their hands and seals,
this              day of                     , 200    .

 

TENANT:

       

LANDLORD:

 

--------------------------------------------------------------------------------

       

--------------------------------------------------------------------------------

By:

  

 

--------------------------------------------------------------------------------

       

By:

  

 

--------------------------------------------------------------------------------

    

Title:

 

 

--------------------------------------------------------------------------------

            

Title:

 

 

--------------------------------------------------------------------------------

By:

  

 

--------------------------------------------------------------------------------

       

By:

  

 

--------------------------------------------------------------------------------

    

Title:

 

 

--------------------------------------------------------------------------------

            

Title:

 

 

--------------------------------------------------------------------------------

    

      [CORPORATE SEAL

            

      [CORPORATE SEAL

 

41



--------------------------------------------------------------------------------

EXHIBIT “D”

 

SPECIAL STIPULATIONS

 

D-1. Tenant will be responsible for any and all rent or excise tax assessed
against the Premises by the State of Florida or related governmental agency.

 

D-2. Radon. Radon is a naturally occurring radioactive gas that, when it has
accumulated in a building in sufficient quantities, may present health risks to
persons who are exposed to it over time. Levels of radon that exceed federal and
state guidelines have been found in buildings in Florida. Additional information
regarding radon and radon testing may be obtained from your county health
department.

 

42